                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:16-CV-352 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     WILLIAM WALLER, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Waller et al, case no. 2:16-cv-
               14     00352-JCM-GWF.
               15            On May 24, 2018, the court entered an order staying proceedings in this civil matter during
               16     the pendency of related criminal case, no. 2:18-cr-00012-JCM-VCF. (ECF No. 45). Trial in the
               17     related criminal case concluded on March 18, 2019. (ECF No. 47). Accordingly, the court entered
               18     an order instructing plaintiff United States of America (“the government”) to submit “an
               19     appropriate notice or motion regarding the stay of proceedings in this matter.” Id.
               20            In response, the government filed the instant motion to stay proceedings until after
               21     defendant William Waller’s (“defendant”) sentencing hearing, which is currently scheduled for
               22     August 12, 2019. (ECF No. 48). Accordingly, the court will continue the current stay until the
               23     conclusion of the sentencing hearing for the defendant.
               24            Accordingly,
               25            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
               26     to stay case (ECF No. 48) be, and the same hereby is, DENIED as moot.
               27
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that the government shall file an appropriate motion or
                2     stipulation to lift the stay of these proceedings within seven (7) days following defendant’s
                3     sentencing hearing in the related criminal case, no. 2:18-cr-00012-JCM-VCF.
                4            IT IS SO ORDERED.
                5            DATED July 8, 2019.
                6                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
